Citation Nr: 1141362	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  04-05 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from February 1958 to January 1961 and from December 1962 to December 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

By decision dated in July 2008, the Board denied an increased rating for degenerative joint disease of the right knee.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 memorandum decision, the Court set aside the portion of the Board's July 2008 decision that denied an increased rating for degenerative joint disease of the right knee and remanded the matter for a new medical examination. The Court did not consider those portions of the Board's decision that denied increased ratings for hemorrhoids, a right elbow disorder, and bronchitis as the appellant expressly declined to appeal those denials.  In December 2010 the Board remanded this matter for further development.

The issues of service connection for left knee and hip disabilities, to include on a secondary basis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected right knee disability has been manifested by arthritis with painful motion; instability and/or compensable limitation of flexion or extension have not been shown.




CONCLUSION OF LAW

A rating in excess of 10 percent for degenerative joint disease of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter being addressed.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An April 2003 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has received the general-type notice described in Vazquez-Flores.  Furthermore, by a March 2006 letter, the Veteran was given notice regarding ratings and effective dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim was readjudicated.  See August 2006 Supplemental Statement of the Case.  

The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Neither the Veteran nor his representative has alleged that notice has been less than adequate.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  All available, pertinent post-service treatment records have been obtained, and all evidence constructively of record (VA medical records) has been secured.  VA examinations were conducted in 2003, 2004, 2006 and 2011.  The most recent examination report included two addenda with additional medical opinions.  

The July 2010 memorandum decision of the Court found the 2003, 2004, and 2006 examinations inadequate for evaluation purposes as the 2006 examiner provided no explanation of how the stability of the Veteran's knee improved so significantly since 2003 and 2004.  [The Court's decision did not mention the 2004 examiner's finding of no instability of the right knee.]  The Court found that the apparently contradictory indications noted in the examination reports needed to be "at least addressed, if not reconciled."

The Memorandum Decision also found that an adequate examination required evaluations for pain on active and passive motion and in weight-bearing and nonweight-bearing situations given the Board's finding that the Veteran's right knee was manifested by arthritis and painful motion and the references in the file to the use of a cane, fatigue while climbing stairs, and trouble lifting 20 pounds in weight.

The Board finds the 2011 examination report and addenda adequate for adjudication purposes as the examiner obtained a history from the Veteran and conducted a thorough physical examination.  The 2011 examiner reviewed the claims folders and X-rays of the knee and addressed all questions outlined in the 2010 memorandum decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  Evidentiary development is complete. VA's duties to notify and assist are met; accordingly, the Board will address the merits of the claims.

II.  Pertinent Law

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can practically be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.
In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

"Staged" ratings are appropriate where the factual findings show distinct time periods when a service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III.  Factual Background and Legal Analysis

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) and under Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

A close review of the record reveals no distinct period during which the criteria for the next higher (20 percent) rating for degenerative joint disease of the right knee were met.  See Hart, supra.

Historically, the veteran was treated for right knee problems in service.  He was granted service connection for right knee disability in a January 1966 rating decision.  A 10 percent disability rating was assigned.  In April 2003, the Veteran submitted a claim for increased rating.

A May 2003 VA examination report notes the Veteran's complaints of right knee pain.  He also reported that his right knee gave way once a month.  On examination, range of motion of the right knee was from 0 degrees to 120 degrees.  There was some lateral tenderness and minimal crepitus with flexion, but no fluid or laxity.

A March 2004 VA examination report notes the Veteran's complaints of right knee pain, occasional swelling, occasional giving way, and a slight decrease in range of motion.  The Veteran limped and used a cane.  On examination, range of motion was from 0 degrees to 125 degrees, limited by pain.  There was no laxity.  The examiner opined that there was no additional limitation of motion following repetitive use.  There was no instability, and the Veteran denied flare-ups.

A June 2006 VA examination report notes the Veteran's complaints of right knee pain that was aggravated by standing for more than 30 minutes, walking more than one block, climbing stairs, and lifting more than 20 pounds.  He denied receiving any treatment for his right knee problems.  Upon examination, range of motion of the right knee was from 0 degrees to 130 degrees.  There was no fluid.  There was slight crepitus with flexion, but no tenderness or laxity.  The examiner stated that examination of the right knee showed no painful motion, no weakness, no fatigability and no incoordination.

A January 2011 VA examination report noted that the Veteran reported daily pain most of the day and no swelling.  He reported increased pain with crackling and popping going up or down stairs.  He also reported occasional pain if he lifts 20 pounds and has pain and needs to rest after he walks the length of a block.  He reported periodic episodes where his knee gives way and reported using a cane for stability.  The examiner noted he had no flare-ups or incoordination and does have fatigue and lack of endurance.  X-rays taken in connection with the examination revealed no significant degenerative changes.

Objective examination revealed suprapatellar effusion and joint line tenderness.  Flexion was to 110 degrees with 0 degrees of extension with mild pain.  Subpatellar popping and crepitation was also noted.  Cruciate and collateral ligaments were intact and examination revealed no shift.  With repetitive motion repeated three times there was no change in range of motion, coordination, fatigue, endurance, or pain level.

A February 2011 addendum to the report by the 2011 examiner noted that he had reviewed the claims folders, but he had not examined the Veteran in 2003, 2004, and 2006.  The 2011 examiner found "no evidence of laxity of his knee" on these examinations and concluded that he had "no way to explain any discrepancies [sic] without seeing patient at the dates of his exams."  An April 2011 addendum to the January 2011 examination report concluded that the "Veteran has moderate pain[]in knee since 2002.  He had mild pain on active and passive motion with and without weight bearing."
 
The Veteran's right knee disability has been rated 10 percent under Code 5260 (for limitation of flexion).  The evidence of record for the period of the appeal shows flexion to no less than 110 degrees and normal extension to 0 degrees.  Consequently, a compensable rating is not warranted under either Code 5260 or Code 5261 and the Veteran's schedular rating for limitation of motion of the right knee is limited to the 10 percent (maximum) awarded under Code 5003 for arthritis of the knee with painful motion.  

The evidence does not support an increased rating at any time during the appeal based on functional loss due to DeLuca considerations.  This is so because, while the Veteran reported pain, there was no additional limitation of motion following repetitive use during the 2003, 2004, and 2011 examinations.  Also, in 2004 the veteran denied flare-ups.  Further the 2006 examiner found no painful motion, no weakness, no fatigability and no incoordination.  In 2011 the examiner also noted that the Veteran had no flare-ups or incoordination.  Finally, the 2011 examiner described the level of pain since 2002 to be moderate and specifically found only mild pain on active and passive motion with and without weight bearing.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

As noted above, it is also possible to assign a separate rating under Code 5257 for instability.  The July 2010 memorandum decision of the Court found the 2003, 2004, and 2006 examinations inadequate for evaluation purposes as the 2006 examiner provided no explanation of how the stability of the Veteran's knee improved so significantly since 2003 and 2004.  [The Court's decision did not mention the 2004 examiner's finding of no instability of the right knee.]  The Court found that the apparently contradictory indications noted in the examination reports needed to be "at least addressed, if not reconciled."  This question was addressed by the 2011 VA examiner who indicated that such reports could not be reconciled as he was not the providing examiner for any of the earlier examinations.  

The Veteran is competent to state that his right knee occasionally gives way.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran also stated that he uses a right knee brace for stability.  The clinical evidence of record did not demonstrate any laxity on examination in either 2003, 2004, 2006 or 2011, nor was there any notation of any recurrent subluxation or lateral instability noted.  In fact, during all four examinations taken at various stages during this appeal, the Veteran was specifically shown to have negative laxity/instability testing of the knee.  The 2011 examiner specifically reviewed the 2003, 2004, and 2006 examination reports and found no evidence of laxity in the examination reports.  The VA treatment records, although they note occasional complaints of knee pain, also do not reveal test results positive for instability at any time during the appeal.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.

The Board is cognizant of the Veteran's competent lay testimony that he has giving way of the knee.  However, the Board does not find his statements to be credible as they are inconsistent with the medical evidence described above.  In addition, they are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board may take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements.).  

Thus, the Board finds that the clinical evidence in this case is more probative than the lay evidence on the issue of instability in the knee.  Given the consistent negative findings on ligamentous testing in the medical examinations over many years during this appeal period, the Board finds that a separate rating for lateral instability of the right knee is not warranted.  See 38 C.F.R. § 4.71a, Code 5257; VAOPGCPREC 23-97.

As explained above, given the consistent findings over the appeal period, the Board finds that staged ratings are not for application.  The Veteran's right knee is adequately contemplated by the 10 percent rating during the entire time period in question. 

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the right knee.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, comparing the Veteran's disability level due to his right knee to the applicable rating criteria, the Board finds that the degree of disability shown is entirely contemplated by the rating schedule.  This disability does not present an exceptional disability picture: the right knee symptomatology is addressed in the rating schedule.  The schedular rating assigned is, therefore, adequate; referral of the claim for extraschedular consideration is not required.

The Board has considered the evidentiary rule requiring that reasonable doubt be resolved in a claimant's favor (38 C.F.R. § 3.102).  However, as the preponderance of the evidence is against this claim, that rule does not apply.


ORDER

A rating in excess of 10 percent for degenerative joint disease of the right knee is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


